Exhibit 10.2

 

WAIVER

 

THIS WAIVER TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this
“Waiver”) is entered into as of January 30, 2006 among PRECISION RECEIVABLES
CORP., a Delaware corporation (the “Borrower”), PRECISION CASTPARTS CORP., a
Delaware corporation (“PCC”), VARIABLE FUNDING CAPITAL COMPANY LLC, a Delaware
limited liability company (“VFCC”), and WACHOVIA BANK, NATIONAL ASSOCIATION
(f/k/a Wachovia Bank, N.A.), a national banking association, in its capacity as
a Liquidity Bank to VFCC (“Wachovia”), and WACHOVIA BANK, NATIONAL ASSOCIATION
(f/k/a Wachovia Bank, N.A.), as agent for the Lenders (in such capacity, the
“Agent”) and pertains to the Amended and Restated Credit and Security Agreement
among the parties hereto, dated as of January 31, 2001 (as heretofore amended,
the “Existing Agreement”).  Capitalized terms used and not otherwise defined
herein are used with the meanings attributed thereto in the Existing Agreement.

 

BACKGROUND

 

WHEREAS, the Loan Parties desire that the Agent and the Lenders agree to a
waiver of certain financial reporting covenants in the Existing Agreement; and

 

WHEREAS, the Agent and the Lenders are willing to agree to such waiver on the
terms and subject to the conditions set forth in this Waiver;

 

NOW THEREFORE, in consideration of the promises and mutual agreements herein
contained, the parties hereto agree as follows:

 


1.             PARTIAL WAIVER OF SECTION 7.2(A)(I) OF THE EXISTING AGREEMENT. 
SOLELY WITH RESPECT TO PCC’S OBLIGATION TO DELIVER FINANCIAL STATEMENTS FOR THE
FISCAL QUARTERS ENDING OCTOBER 2, 2005 AND JANUARY 1, 2006, THE AGENT AND THE
LENDERS HEREBY WAIVE THE PROVISIONS OF SECTION 7.2(A)(I); PROVIDED THAT PCC
FURNISHES TO THE AGENT THE FINANCIAL STATEMENTS AND CERTIFICATE OF FINANCIAL
OFFICER REQUIRED THEREBY FOR THE FISCAL QUARTERS ENDED OCTOBER 2, 2005 AND
JANUARY 1, 2006 NO LATER THAN MARCH 31, 2006.


 


2.             PARTIAL WAIVER OF SECTION 7.2(A)(II) OF THE EXISTING AGREEMENT. 
SOLELY WITH RESPECT TO BORROWER’S OBLIGATION TO DELIVER FINANCIAL STATEMENTS FOR
THE FISCAL QUARTERS ENDING OCTOBER 2, 2005 AND JANUARY 1, 2006, THE AGENT AND
THE LENDERS HEREBY WAIVE COMPLIANCE WITH THE PROVISIONS OF SECTION 7.2 (A)(II);
PROVIDED THAT BORROWER FURNISHES TO THE AGENT THE FINANCIAL STATEMENTS AND
CERTIFICATE OF FINANCIAL OFFICER REQUIRED THEREBY FOR THE FISCAL QUARTERS ENDED
OCTOBER 2, 2005 AND JANUARY 1, 2006 NO LATER THAN MARCH 31, 2006.


 


3.             PARTIAL WAIVER OF SECTION 10.1(D)(II) OF THE EXISTING AGREEMENT.


 


(A)           THE AGENT AND THE LENDERS HEREBY WAIVE ANY DEFAULTS OR EVENTS OF
DEFAULT PURSUANT TO SECTION 10.1(D)(II)(B) OF THE EXISTING AGREEMENT THAT HAVE
OCCURRED OR MAY OCCUR SOLELY AS A RESULT OF THE BREACH OF SECTION 10.1(A) OF THE
PRIVATE NOTE AMENDMENT (AS DEFINED IN THAT CERTAIN AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF OCTOBER 14, 2005 BY, AMONG OTHERS, PCC, AS BORROWER
THEREUNDER, AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT THEREUNDER, AS
AMENDED) DUE TO THE FAILURE OF PCC TO DELIVER THE FINANCIAL STATEMENTS REQUIRED

 

--------------------------------------------------------------------------------


 


THEREBY FOR ITS FISCAL QUARTERS ENDED OCTOBER 2, 2005 AND JANUARY 1, 2006;
PROVIDED THAT THE WAIVER GRANTED HEREUNDER SHALL EXPIRE AT SUCH TIME, IF ANY, AS
AN “EVENT OF DEFAULT” (UNDER AND AS DEFINED IN THE PRIVATE NOTE AMENDMENT)
ARISES BY VIRTUE OF SUCH BREACH OF SECTION 10.1(A) THEREOF.


 


(B)           THE AGENT AND THE LENDERS HEREBY WAIVE ANY DEFAULTS OR EVENTS OF
DEFAULT PURSUANT TO SECTION 10.1(D)(II)(B) OF THE EXISTING AGREEMENT THAT HAVE
OCCURRED OR MAY OCCUR SOLELY AS A RESULT OF THE BREACH OF SECTION 704 OF THE
PUBLIC INDENTURE (AS DEFINED IN THE BANK CREDIT AGREEMENT) DUE TO THE FAILURE OF
PCC TO DELIVER THE FINANCIAL STATEMENTS REQUIRED THEREBY FOR PCC’S FISCAL
QUARTERS ENDED OCTOBER 2, 2005 AND JANUARY 1, 2006; PROVIDED THAT THE WAIVER
GRANTED HEREUNDER SHALL EXPIRE AT SUCH TIME, IF ANY, AS AN “EVENT OF DEFAULT”
(UNDER AND AS DEFINED IN THE PUBLIC INDENTURE) ARISES BY VIRTUE OF SUCH BREACH
OF SECTION 704 THEREOF.


 


4.             CONDITIONS TO EFFECTIVENESS.  THIS WAIVER SHALL NOT BE EFFECTIVE
UNTIL THE FOLLOWING CONDITIONS ARE SATISFIED:


 


(A)           THE AGENT HAS RECEIVED SIGNATURE PAGE COUNTERPARTS FROM EACH OF
THE PARTIES HERETO; AND


 


(B)           THE AGENT HAS RECEIVED AN EXECUTED AND EFFECTIVE WAIVER OF THE
OCCURRENCE OF ANY DEFAULTS OR EVENTS OF DEFAULT PURSUANT TO THE BREACH OF
SECTION 10.1(A) OF THE PRIVATE NOTE AMENDMENT AND ANY CROSS-DEFAULT PROVISIONS
CONTAINED IN THE PRIVATE NOTE AMENDMENT TRIGGERED BY THE BREACH OF SECTIONS
7.2(A)(I) AND 7.2(A)(II) OF THE EXISTING AGREEMENT AND SECTION 704 OF THE PUBLIC
INDENTURE.


 


5.             CONTINUING EFFECT.  EXCEPT AS EXPRESSLY AMENDED ABOVE, THE
EXISTING AGREEMENT REMAINS UNALTERED AND IN FULL FORCE AND EFFECT AND IS HEREBY
RATIFIED AND CONFIRMED.


 


6.             BINDING EFFECT.  THIS WAIVER SHALL BECOME EFFECTIVE WHEN IT SHALL
HAVE BEEN EXECUTED AND DELIVERED BY EACH OF THE PARTIES HERETO AND THEREAFTER
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE LOAN PARTIES, THE LENDERS,
THE AGENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


7.             EXPENSES.  THE BORROWER AGREES TO PAY ALL REASONABLE COSTS AND
EXPENSES INCURRED BY THE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION,
DELIVERY, ADMINISTRATION AND ENFORCEMENT OF, OR ANY BREACH OF THIS WAIVER,
INCLUDING WITHOUT LIMITATION THE REASONABLE FEES AND EXPENSES OF COUNSEL.


 


8.             GOVERNING LAW.  THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW)).


 


9.             COUNTERPARTS.  THIS WAIVER MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
WAIVER BY FACSIMILE SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS WAIVER.

 

2

--------------------------------------------------------------------------------

 